Citation Nr: 1200678	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-32 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a left hip disability (on the merits), a right hip disability and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 2007 rating decision, the RO denied a claim of service connection for a left hip disability.

2.  The additional evidence received since the February 2007 rating decision relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 2007 rating decision denying the application to reopen the claim of service connection for a left hip disability became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence presented since the February 2007 rating decision is new and material and the claim for service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening entitlement to service connection for left hip disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).


New and Material Evidence

A February 2007 rating decision denied a claim of service connection for a left hip disability.  The Veteran did not appeal that determination.  He sought to reopen the claim, and the RO denied such request in the March 2008 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claim for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim of entitlement to service connection for a left hip disability was denied in an unappealed February 2007 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disabilities were either related to or aggravated by active service.  Specifically, the service treatment records were silent as to any left hip problems and there was no evidence of continuous symptomatology dating back to service.

The evidence of record at the time of the February 2007 decision included service treatment records, post-service treatment records and the Veteran's statements.

The pertinent evidence added to the record since the February 2007 rating decision includes private treatment records.  One such record, dated in September 2007, contains an opinion that the Veteran's claimed disorder is related to active service.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a left hip disability is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a left hip disability is granted.


REMAND

The Board finds that additional development is necessary in this case, as will be discussed below.

The Veteran submitted a letter directly to the Board, dated in September 2011, which indicates that he enclosed copies of radiology reports from the VA East Orange facility, as well as a private MRI report dated June 16, 2011.  However, there were no attachments to the letter which has been associated with the claims file.  Thus, the Board must remand for the association of the evidence identified by the Veteran as relevant to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the East Orange VAMC and the private records identified in the September 2011 letter from the Veteran.  All necessary authorizations should be requested from the Veteran.

2.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the Veteran until otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


